DAY, J.
.1. A plea of guilty in a capital offense should be accepted cautiously and the .trial judge should fully advise the accused of- his rights in the premises and be satisfied that; be acts willingly, freely and deliberately after be-, ing so advised and with' knowledge, appreciation and consequences of such plea of guilty.
' 2. The granting permission to withdraw a-plea of not guilty and interpose a plea, of guilty is a mater within the sound discretion of* the trial court, and, if it appear that-the accused', has, been properly advised of his rights, the action; of,the.court in.so receiving a plea of guilty will not bp disturbed unless some abusé, of discretion affirmatively appears. .
,3.-, * Upon: a plea .-of- guilty ,to an; Indictment; for murder- in- the> first .degree, - the’ trial- e.ourfe-has .power, •withqut.-th'e intervention of a-jury.,-tq.,.,determine.- upfem evidence the -.degree-of. the crime, and in the event the same be found *333to be murder in the first degree to withhold or extend, mercy.'■ (Habig v. State, 106 Ohio St., 161, approved and followed.) ...- ,.. .
4. Where upon á trial for murder in the .first degree all the evidence has been introduced;' including that of the accused testifying in his own behalf, and after both sides have rested and the state has concluded its opening argument, the defendant upon advice óf counsel and after having been cautioned and admonished as to his rights by the court,-withdraws his plea of not guilty and enters a. plea of guilty, it is not an. abuse of discretion for the trial judge who heard all the evidence introduced in the case, in determining the degree .of. the crime the same day while the evidence was fresh in his mind, to find the defendant 'guilty of murder -in the first degree with no extension of mercy, without hearing anew the evidence relating thereto, it not appearing that new evidence was tendered by the accused after he had entered a plea of guilty.
Judgment of the court of appeals reversed and that of the comon pleas affirmed.
Marshall, C. J., Jones, Matthias, Allen , and Kinkade, JJ., concur. • .